           Case 1:20-cr-00523-GHW Document 42 Filed 07/26/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :        1:20-cr-523-GHW
                                                               :
 MEDGHYNE CALONGE,                                             :             ORDER
                                                               :
                                               Defendant. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         As stated on the record during the July 23, 2021 final pretrial conference, to the extent that

the parties have comments on the Court’s proposed voir dire questions, they are directed to send

them to the Court in a joint letter no later than July 28, 2021. If the alleged victim wants the Court

to treat the document described in the Government’s July 22, 2021 letter, Dkt. No. 40, as privileged,

it must provide the Court with written briefing, including an affidavit affirming the factual basis for

its position no later than July 27, 2021 at 5 pm. The parties are directed to provide the Court with

briefing regarding the extent that the privilege—assuming one exists—would, under these

circumstances, prohibit the production of a documents that includes Jencks Act or potential Brady

material, no later than July 27, 2021 at 5 p.m.

         For the reasons stated on the record during the July 23, 2021 final pretrial conference, the

Government’s motion in limine, Dkt. No. 26, is granted in part and denied in part. Evidence that

Defendant contacted “Provider-2” is admissible. As described on the record Court will consider any

limiting instructions that the Defendant may wish to propose with respect to the introduction of this

evidence. Any proposed limiting instructions should be presented to the Court not later than July

28, 2021. The Government’s motion in limine regarding Defendant’s 2008 criminal conviction is

denied. The Government’s motion in limine requesting that the Court exclude all evidence or
         Case 1:20-cr-00523-GHW Document 42 Filed 07/26/21 Page 2 of 2



argument regarding the Defendant’s family background, health, age, or any other similar factors is

also denied.

       The Defendant’s motion in limine, Dkt. No. 30, is granted in part and denied in part.

Defendant’s motion is denied as it relates to Defendant’s 2008 conviction and granted as it relates to

Defendant’s 2002 arrest.

       The Clerk of Court is directed to terminate the motions pending at Dkt. Nos. 26 and 30.

       SO ORDERED.

Dated: July 26, 2021
       New York, New York                               __________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                  2
